ON MOTION FOR REHEARING.
ELLISON, J.
The question in this case is, did the parties to the contract intend to require that the shipper should-give notice to defendant of a loss which did not occur on defendant’s line? It is everywhere agreed that the object of the notice and the ground upon which it is held to be a valid and reasonable provision is, that it affords the party to be notified an opportunity to pro*646tect himself against the claim — to inquire into the matter to see if it is an honest claim and one for which he is liable. We think it would be absurd to suppose that a party intended to say by his contract that he would not be liable unless a notice is given of a loss for which the same contract says he shall not be liable in any event. It is difficult to make a very plain matter any plainer, but if it can be done it is accomplished in this contract. For, it is further provided therein, that for losses occurring on a connecting line (for which it is agreed the defendant shall not be liable) the notice must be given to that line.
It is true that the defendant is liable for loss on a connecting line, notwithstanding the stipulation to the contrary. But that is by force of the statute which is interposed to nullify such stipulation; but that, of course, cannot affect the question of what was intended by the parties as to> when a notice should be given. The statute fixes defendant’s liability for loss on a connecting line, while the contract for notice must be enforced according to the intention of the parties when they executed it.
The case of Jennings v. Railway, 127 N. Y. 438, 450, lacks the very element which controls this case. That case was one for the defendant carrier’s own negligence for which the contract itself left him liable, while in this case, so far as the contract speaks, this defendant would not be liable. That case called for a notice, not to the initial carrier, but to the agent at place of destination. There is no likeness between the cases. The contract in the case of Baker v. Railway, 19 Mo. App. 321, expressly calls for a notice to the initial carrier before the stock should be removed from the place of destination and does not require any notice to a connecting line. While, as we have seen, the contract in this case does not call for notice to the initial carrier when stock arrives at destination, but does expressly provide that *647when ]oss occurs on a connecting line the notice must be given to that line. We do not see that the case of Popham v. Barnard, 77 Mo. App. 629, has any reference to the question involved.
The motion for rehearing should he overruled.
All concur.